Appellate Case: 22-6092      Document: 010110756635    Date Filed: 10/21/2022
                                                                           FILEDPage: 1
                                                               United States Court of Appeals
                                                                        Tenth Circuit

                       UNITED STATES COURT OF APPEALS October 21, 2022
                                                                  Christopher M. Wolpert
                                     TENTH CIRCUIT
                                                                      Clerk of Court


  ROBERT W. JOHNSON,

           Plaintiff - Appellant,
  v.                                                      No. 22-6092
  THE HERTZ CORPORATION; LYNN                    (D.C. No. 5:22-CV-00134-D)
  SPAETH,                                               (W.D. Okla.)

           Defendants - Appellees.


                               ORDER AND JUDGMENT *


 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges. **


       Alleging he was denied insurance coverage following an automobile accident,

 Plaintiff Robert Johnson filed a complaint in federal district court against

 Defendants, The Hertz Corporation and Lynn Spaeth. 1 Plaintiff, proceeding pro se,

 raised claims of “breach of contract, pro se corporation and due process violations.”

       *
          This order and judgment is not binding precedent except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however,
 for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument.
       1
         Defendant Spaeth does not appear to have been served prior to the district
 court’s dismissal of the complaint and she has not entered an appearance in this
 appeal. According to Defendant Hertz, Spaeth is not a Hertz employee.
Appellate Case: 22-6092   Document: 010110756635       Date Filed: 10/21/2022    Page: 2



 The district court submitted Plaintiff’s motion to proceed in forma pauperis (IFP),

 i.e., without prepayment of fees, under 28 U.S.C. § 1915(a)(1) to a magistrate judge

 for a Report and Recommendation (R&R). The magistrate judge entered an order

 directing Plaintiff to supplement his motion to proceed IFP. The magistrate judge

 was concerned Plaintiff had provided incomplete information about his income and

 expenses as he merely wrote “N/A” in response to “questions about valuable items,

 regular monthly expenses, minor dependents, and debt or financial obligations.”

 Consequently, “Plaintiff did not explain how he pays for his daily needs such as

 housing, food, or transportation.”

       When Plaintiff did not (1) supplement his motion to proceed IFP within the

 allotted time, (2) show good cause why he failed to do so, or (3) request an extension

 of time to comply with the court’s order, the magistrate judge submitted a R&R

 finding Plaintiff’s motion failed to provide the district court a sufficient basis on

 which to grant him IFP status. The magistrate judge recommended the court deny

 Plaintiff’s motion and dismiss the complaint without prejudice if Plaintiff did not

 submit the entire filing fee within twenty-one days. The district court adopted the

 R&R in its entirety and informed Plaintiff his complaint would be dismissed on a

 date certain if the clerk of court had not received his filing fee. Plaintiff filed an

 objection, stating only that he objected “to all alleged findings for dismissal.” The

 deadline for Plaintiff to submit his filing fee came and went, and the district court

 dismissed the complaint without prejudice. In a written order the court commented:

                                           2
Appellate Case: 22-6092    Document: 010110756635        Date Filed: 10/21/2022    Page: 3



       Petitioner submitted $2.00 to the Clerk of the Court and filed [a] one-
       page document titled “Motion for IFP Amendment” stating that he
       submitted the money “for Due Process Rights purposes.” [Plaintiff’s]
       motion does not provide any information related to his request to
       proceed [IFP] and he has not been granted permission to pay his filing
       fee in installments.

 Plaintiff appealed. We exercise jurisdiction under 28 U.S.C. § 1291, and affirm. See

 Lister v. Dep’t of Treasury, 408 F.3d 1309, 1310 (10th Cir. 2005) (explaining that

 although not a final order, the district court’s denial of a motion to proceed IFP is

 appealable as a collateral order under the Cohen doctrine).

       Plaintiff’s appellate brief is wholly unresponsive to the district court’s denial

 of his motion to proceed IFP other than to say Plaintiff now believes the district

 court (both the district judge and the magistrate judge) violated his due process rights

 by failing to honor his demand for a jury trial. Simply put, Plaintiff’s failure to

 abide by the district court’s directives and submit the required financial disclosures

 has made it impossible for that court to ascertain whether he should be entitled to

 proceed without prepayment of fees. Accordingly, the district court did not abuse

 its discretion when it denied Plaintiff IFP status. See Grimes v. TCF Bank, 769 F.

 App’x 659, 660 (10th Cir. 2019) (unpublished) (reviewing the denial of a motion to

 proceed IFP in the district court for an abuse of discretion). If Plaintiff wishes to

 proceed with his lawsuit, he must refile his complaint in the district court together

 with the entire filing fee.

       Finally, we need to address Plaintiff’s motion to proceed on appeal IFP. To


                                            3
Appellate Case: 22-6092   Document: 010110756635       Date Filed: 10/21/2022     Page: 4



 proceed IFP on appeal, Plaintiff “must show a financial inability to pay the required

 filing fee and the existence of a reasoned, non-frivolous argument on the law and

 facts in support of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d

 502, 505 (10th Cir. 1991) (emphasis added) (citation omitted).        In addition to

 submitting a motion to proceed IFP on appeal that looks much the same as his district

 court motion, Plaintiff fails to make any argument on appeal, let alone a reasoned,

 non-frivolous argument, that the district court abused its discretion in its handling

 of his motion to proceed IFP.

       Accordingly, the district court’s denial of Plaintiff’s motion to proceed IFP

 before it is AFFIRMED. Plaintiff’s motion to proceed IFP on appeal is DENIED,

 which means he remains responsible for paying the entire appellate filing fee.

                                        Entered for the Court,



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                          4